        Case 1:19-cr-00254-ALC Document 81 Filed 01/22/21 Page 1 of 12   1
     KCI3FLOC                    Teleconference

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 19 CR 254 (AJC)

5    REGINALD FOWLER,

6                      Defendant.

7    ------------------------------x

8                                                   New York, N.Y.
                                                    December 18, 2020
9                                                   2:00 p.m.

10
     Before:
11
                             HON. ANDREW J. CARTER,
12
                                                    District Judge
13

14                                  APPEARANCES

15   AUDREY STRAUSS
          Acting United States Attorney for the
16        Southern District of New York
     JESSICA GREENWOOD
17   SEBASTIAN SWETT
          Assistant United States Attorneys
18
     HOGAN LOVELLS U.S. LLP
19        Attorneys for Defendant
     JAMES McGOVERN
20   MICHAEL HEFTER
     SAMUEL RACKER
21        -and-
     ROSENBLUM, SCHWARTZ & FRY, P.C.
22        Attorneys for Defendant
     SCOTT ROSENBLUM
23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.••
                                 (212) 805-0300
        Case 1:19-cr-00254-ALC Document 81 Filed 01/22/21 Page 2 of 12    2
     KCI3FLOC                    Teleconference

1              THE DEPUTY CLERK:     Criminal cause for a telephone

2    status conference in case number 19 CR 254, United States v.

3    Reginald Fowler.

4              Counsel, please state your appearance.         For the

5    government?

6              MS. GREENWOOD:     Good afternoon this is Assistant

7    United States Attorneys Jessica Greenwood and Sheb Swett on

8    behalf of the government.

9              THE DEPUTY CLERK:     For the defendant?

10             MR. McGOVERN:     This is Jim McGovern, and Michael

11   Hefter and Samuel Racker from Hogan Lovells, and Scott

12   Rosenblum is also for the defense as well, all on the line, and

13   Mr. Fowler is also present on the line, your Honor.           Good

14   afternoon.

15             THE DEPUTY CLERK:     Mr. Fowler, please state your name

16   for the record, sir.

17             THE DEFENDANT:     Reginald Fowler.     Thank you.

18             THE COURT:    Good afternoon, everyone.       I hope everyone

19   is safe and healthy.

20             We're proceeding telephonically today due to the

21   COVID-19 pandemic.     Mr. Fowler, even prior to the pandemic, has

22   been allowed to appear by telephone.        But just so the record is

23   complete, defense counsel, do you waive your client's personal

24   appearance in an actual courtroom for the purposes of this

25   conference?


                     SOUTHERN DISTRICT REPORTERS, P.C.••
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 81 Filed 01/22/21 Page 3 of 12       3
     KCI3FLOC                    Teleconference

1              MR. McGOVERN:     Yes, your Honor.

2              THE COURT:    So defense counsel made an application to

3    be relieved as counsel because their client hadn't paid them.

4    At the last conference, I gave defense counsel permission to

5    file under seal portions of the letter that dealt with plea

6    negotiations with the government and other material that I

7    found should not be released to the public and the press.           I

8    found that Mr. Fowler's interest outweighed the public's First

9    Amendment right of access as well as the common law right of

10   access.   The defense then filed publicly, as required, the

11   letter with appropriate redactions on December 1st, the

12   government responded on December 9, defense counsel had some

13   difficulty making the filings under seal, so those were not

14   filed until December 15.      But there was no new information in

15   those filings.

16             I want to make sure we're all on the same page as to

17   where we stand in terms of the submissions.          Is that counsel's

18   understanding, counsel from the defense?

19             MR. McGOVERN:     Yes, your Honor.     It is.   And our

20   difficulties in filing it under seal was just the acquisition

21   of wet ink signatures from all counsel so we could file it in

22   person in the courthouse as is required under the rules.

23             THE COURT:    Anything else on that procedural

24   background from the government?

25             MS. GREENWOOD:     No, your Honor.


                     SOUTHERN DISTRICT REPORTERS, P.C.••
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 81 Filed 01/22/21 Page 4 of 12   4
     KCI3FLOC                    Teleconference

1              THE COURT:    And I've seen the parties' submissions,

2    and the government made its filing publicly, and my

3    understanding is the government does not object to defense

4    counsel's motion to withdraw.       However, the government opposes

5    an adjournment of the trial date.

6              Let me just hear from counsel for the government a

7    little bit more about that.       If Mr. Fowler is going to be

8    getting new counsel, why is it that the government believes

9    that new counsel will be able to try this case in April due to

10   the volume of documents in this case and the like?

11             MS. GREENWOOD:     Yes, your Honor.     I think it's sort of

12   two fold.   You are correct that there is voluminous discovery

13   in this case.    However, we believe that the almost four months

14   until trial is a sufficient period of time for substitute

15   counsel to review that discovery and to become prepared for

16   trial.   And that in particular, given the circumstances

17   surrounding the need for substitution of counsel at this point,

18   which are of the defendant's own creation and have been known

19   to him for a significant time, since at least February of this

20   year, that the defendant should not be allowed, as a result of

21   his own non-payment of fees and failure to retain new counsel

22   earlier than now, to create the situation and obtain another

23   trial adjournment.

24             THE COURT:    Okay.   Let me just press the government a

25   little bit more on that.      You are saying approximately four


                     SOUTHERN DISTRICT REPORTERS, P.C.••
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 81 Filed 01/22/21 Page 5 of 12        5
     KCI3FLOC                    Teleconference

1    months from now is when the trial would start, which is

2    correct.    But that would be under the assumption that his new

3    attorney were retained and on the case as of today.           It seems

4    to me it is going to take some time, potentially, for him to

5    retain counsel, and we'll get to that in a second.           It seems to

6    me it may take time for him to retain counsel, and that would

7    certainly cut into that four-month period of time.

8               What's counsel for the government's view on that?           It

9    may especially take some time, given the background of this

10   case, since his prior counsel have withdrawn or seek to

11   withdraw because he hasn't paid them.        That usually doesn't

12   make a defendant a very attractive client to a subsequent law

13   firm.

14              MS. GREENWOOD:    That is understood, your Honor.

15   Certainly, we have an interest in a speedy trial.           We have an

16   interest in advancing this case that has been sitting without

17   any action, as of no fault of the government, for many months.

18   Again, the defendant has been on notice of this conflict with

19   his counsel since February 2020, and should have been taking

20   steps to retain and identify new counsel, given his lawyers'

21   meetings and notifications to him that if he didn't fully pay

22   them, they weren't going to continue representing him.              So it's

23   not a new set of facts to this defendant.

24              We certainly are intending to provide early disclosure

25   of exhibits and 3500 material to assist as much as possible in


                     SOUTHERN DISTRICT REPORTERS, P.C.••
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 81 Filed 01/22/21 Page 6 of 12        6
     KCI3FLOC                    Teleconference

1    ensuring that new counsel will have those materials well in

2    advance of a trial date, so that there will not be a delay with

3    that regard.    So it is the government's view that he should be

4    required to retain counsel speedily and to keep the trial date.

5              THE COURT:    Okay.   Mr. Fowler, let me just make sure

6    you understand what's happening here.        I'm inclined to allow

7    your counsel to withdraw for lack of payment.          Do you

8    understand that?

9              THE DEFENDANT:     Yes, sir, I do.

10             THE COURT:    Mr. Fowler, you have the right to be

11   represented by an attorney at all stages of this criminal

12   litigation.    If you cannot afford to hire an attorney, the

13   Court would provide you with an attorney free of charge.            Do

14   you understand that?

15             THE DEFENDANT:     Yes, sir, I do.

16             THE COURT:    Okay.   So, I cannot make a determination

17   sitting here now as to whether or not you could afford to hire

18   an attorney.    If you cannot afford to hire an attorney, you

19   will need to fill out a financial affidavit to that effect, and

20   then I'd have to make a determination as to whether or not you

21   could afford to hire an attorney.        If you could not afford to

22   hire an attorney, then I would appoint an attorney for you from

23   the Criminal Justice Act panel.       But if you can afford to hire

24   an attorney, then it may not be necessary or it would not be

25   necessary for you to fill out a financial affidavit.


                     SOUTHERN DISTRICT REPORTERS, P.C.••
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 81 Filed 01/22/21 Page 7 of 12      7
     KCI3FLOC                    Teleconference

1               Do you understand that?

2               THE DEFENDANT:    Yes, sir, I do.

3               THE COURT:   Understanding that, Mr. Fowler, do you

4    intend to hire a new attorney or do you wish to fill out a

5    financial affidavit to seek to qualify for court-appointed

6    counsel?

7               THE DEFENDANT:    My best answer at this time is I would

8    seek a new attorney.

9               THE COURT:   Okay.    So, I will give you an opportunity

10   to -- just to be clear, what you are saying is at this time you

11   believe you can afford to hire your own attorney; is that

12   correct?

13              THE DEFENDANT:    No, I'm not saying that.       What I'm

14   saying is that I will seek, find an attorney that would

15   represent me in my current condition.

16              THE COURT:   What exactly are you saying?        I don't want

17   to put words in your mouth.        You are saying -- is what you are

18   saying that you may not be able to afford an attorney who

19   charges the rates that your current attorneys are charging, but

20   that you can afford to hire an attorney who can represent you?

21   Is that what you are saying?

22              THE DEFENDANT:    No.    What I'm saying is the government

23   has seized all my assets.       The government has asked me to put

24   the property that I have, that are free and clear, up for bail.

25   The government has handcuffed me.        They have shut me down,


                     SOUTHERN DISTRICT REPORTERS, P.C.••
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 81 Filed 01/22/21 Page 8 of 12       8
     KCI3FLOC                    Teleconference

1    they've locked down my family, and I can't even get a bank

2    account.    My business has been shut down since COVID, so we

3    don't have any income.      We do have assets.     We can't get to the

4    assets because the government has tied them all up.

5               So what I want to do, respectfully, is try to find a

6    firm that will work with me, understanding that we do have

7    assets that are tied up by the government, i.e. the properties

8    that they have me set for bail or whatever you call it.             Those

9    properties are free and clear.       The fact that they have me

10   putting up nearly $2 million worth of free and clear properties

11   for bail to me is ludicrous.       I have to use my best efforts to

12   find counsel that is willing to work with me under those terms.

13   If I cannot find counsel that is willing to work with me, sir,

14   I will then revert back and try to have the Court assist me in

15   hiring an attorney.

16              THE COURT:   Okay.

17              THE DEFENDANT:    I don't mean to sound disrespectful,

18   sir.

19              THE COURT:   Okay.   No, I understand.      Okay.   So, what

20   you are saying is you'd like an opportunity to try find your

21   own attorney without any court assistance, correct?

22              THE DEFENDANT:    That is correct, sir.

23              THE COURT:   Okay.   And given the timing of where we

24   are now, the holiday season is approaching, I'm inclined to

25   give you 45 days to attempt to do that.         Does that give you


                     SOUTHERN DISTRICT REPORTERS, P.C.••
                                (212) 805-0300
        Case 1:19-cr-00254-ALC Document 81 Filed 01/22/21 Page 9 of 12     9
     KCI3FLOC                    Teleconference

1    enough time to do that, Mr. Fowler?

2              THE DEFENDANT:     Yes, sir, thank you.

3              THE COURT:    Okay.   So, let me hear from the

4    government.    Is there anything else from the government on

5    this?

6              MS. GREENWOOD:     Not with respect to this issue, your

7    Honor.   If you are saying he'll have 45 days, then we need to

8    check in again, and we ask that time be excluded in the

9    meantime.

10             THE COURT:    Anything from defense counsel, from

11   current defense counsel on this?

12             MR. McGOVERN:     No, your Honor.     Thank you.

13             THE COURT:    All right.    Then, consistent with my

14   inclination, I'll allow current defense counsel to withdraw.          I

15   will give Mr. Fowler 45 days to find a new attorney.

16             Can we get a date for that, Tara.

17             THE DEPUTY CLERK:     That takes us to February 2, 2021,

18   Judge.

19             THE COURT:    By February 2, 2021, Mr. Fowler, you

20   should have your new attorney file a notice of appearance.          And

21   then we'll schedule a conference.        Someone's got to mute their

22   phone.   Then we'll schedule a conference for some time the week

23   after that.    Can we get a date for that, Tara.

24             THE DEPUTY CLERK:     Yes, Judge.     Just pulling up the

25   calendar.   February 9 at 2 p.m.


                     SOUTHERN DISTRICT REPORTERS, P.C.••
                                (212) 805-0300
       Case 1:19-cr-00254-ALC Document 81 Filed 01/22/21 Page 10 of 12     10
     KCI3FLOC                    Teleconference

1              THE COURT:    Does that date and time work for the

2    government?

3              MS. GREENWOOD:     Yes, your Honor.

4              THE COURT:    All right.    So we'll have another status

5    conference on February 9.      I will exclude time under the Speedy

6    Trial Act from today's date to February 9.         I know time was

7    excluded previously for the trial.        But I will exclude time

8    between now and February 9 so that Mr. Fowler may seek to

9    retain counsel.    I find that the interests of Mr. Fowler and

10   the interests of justice outweigh the public's interest in a

11   speedy trial, and I will enter an order to that effect.

12             It seems to me, counsel for the government, I know

13   that you really want to try this case.        Given where we are now,

14   that new counsel will be coming on the case hopefully

15   February 2, it is extremely unlikely that counsel would be

16   prepared to go forth with a trial on April 28.          I'm inclined to

17   adjourn that trial date.      Let me hear from the government on

18   that.   I don't want to just have a trial date out there knowing

19   full well that this is not likely we'll have a trial.           But let

20   me hear from the government on that.

21             MS. GREENWOOD:     I guess it is difficult for the

22   government to sort of know, based on how the court calendar and

23   how the priorities are sort of working, it is to the case's

24   benefit to have a date, so we don't get further down the

25   priority list if cases are being rescheduled.


                     SOUTHERN DISTRICT REPORTERS, P.C.••
                                (212) 805-0300
       Case 1:19-cr-00254-ALC Document 81 Filed 01/22/21 Page 11 of 12   11
     KCI3FLOC                    Teleconference

1              But if what your Honor is saying is that come this

2    February conference, given the timing of the conference and

3    then the timing of retention of new counsel there is going to

4    be an adjournment in any event, perhaps a brief adjournment now

5    in order to secure a date so we don't fall further down the

6    trial list.    We defer to the Court on that.

7              THE COURT:    What I'm saying is we can certainly,

8    regarding the trial list, due to the COVID-19 pandemic there

9    are limited courtrooms that are currently available for

10   criminal trials.     And this would be a case that would not, to

11   my understanding, take much priority because Mr. Fowler is out.

12   I understand this case is a little old, but it is not as old as

13   some cases, and there are certainly cases where there are

14   defendants who are incarcerated which would take priority over

15   this.

16             I don't want to jam up the trial calendar by making a

17   request for the date of April 28, knowing that this is not

18   going to be a trial date.      It doesn't make any sense to take up

19   space on that priority list.       So, I'm going to adjourn the

20   trial date without a new date, and hopefully February 9 we'll

21   be able to set a trial date at that point, and know where we

22   are.

23             So I will adjourn the trial date for April 28 without

24   a new date.    But we do have a conference scheduled for

25   February 9 at 2:30.     Is it 2:30 or 2 o'clock, Tara?


                     SOUTHERN DISTRICT REPORTERS, P.C.••
                                (212) 805-0300
       Case 1:19-cr-00254-ALC Document 81 Filed 01/22/21 Page 12 of 12    12
     KCI3FLOC                    Teleconference

1               THE DEPUTY CLERK:     2 o'clock, Judge.

2               THE COURT:    At 2 o'clock.

3               Is there anything else from the government?

4               MS. GREENWOOD:    It goes without saying, your Honor,

5    but obviously the January conference is -- I want to confirm

6    will be canceled in favor of this February conference?

7               THE COURT:    Yes.   We will cancel that January

8    conference.

9               MS. GREENWOOD:    Nothing else.

10              THE COURT:    Anything else for outgoing defense

11   counsel?

12              MR. McGOVERN:    No, your Honor.    Just thank you for

13   your consideration on this decision.

14              THE COURT:    Anything else, Mr. Fowler?

15              THE DEFENDANT:    No, sir.    Thank you for your

16   consideration, sir, I appreciate it.        And I also thank you,

17   defense counsel, I appreciate your efforts to date.          Thank you.

18              MR. McGOVERN:    Thank you.

19              THE DEFENDANT:    You're welcome.

20              THE COURT:    We are adjourned.    Thank you.

21              (Adjourned)

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.••
                                (212) 805-0300
